[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Perry v. Sloan, Slip Opinion No. 2017-Ohio-1404.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2017-OHIO-1404
               PERRY, APPELLANT, v. SLOAN, WARDEN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as Perry v. Sloan, Slip Opinion No. 2017-Ohio-1404.]
Habeas corpus—Habeas corpus is not available to challenge validity of jury-
        verdict forms—Court of appeals’ dismissal of petition affirmed.
   (No. 2016-0750—Submitted February 28, 2017—Decided April 18, 2017.)
             APPEAL from the Court of Appeals for Ashtabula County,
                         No. 2015-A-0064, 2016-Ohio-1605.
                                  ________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the Eleventh District Court of Appeals
dismissing the petition of appellant, Ronnie Perry, for a writ of habeas corpus.
        {¶ 2} In 2013, Perry was convicted in the Richland County Court of
Common Pleas of drug offenses in two separate cases. He was sentenced to a total
of nine years in prison. Perry contends that the jury-verdict forms in both cases
were insufficient to support his convictions and that the most he could have been
                             SUPREME COURT OF OHIO




sentenced to was either one or two years. Because he has served more than three
years, Perry contends that he is entitled to immediate release. The court of appeals
granted the motion of appellee, Warden Brigham Sloan, to dismiss the petition.
       {¶ 3} Habeas corpus is not available to challenge the validity of verdict
forms. Wells v. Hudson, 113 Ohio St.3d 308, 2007-Ohio-1955, 865 N.E.2d 46,
¶ 8. Perry’s “claims of erroneous * * * verdict forms could have been raised in his
direct appeal from his criminal convictions and sentences.” Smith v. Mitchell, 80
Ohio St.3d 624, 625, 687 N.E.2d 749 (1998). Therefore, Perry had an adequate
remedy in the ordinary course of law and is not entitled to a writ of habeas corpus.
Id.
       {¶ 4} Perry claims that he does not have an adequate remedy because his
appellate attorney failed to raise a challenge to the verdict forms on direct appeal.
However, Perry could have filed an application to reopen his appeal under App.R.
26(B) based on ineffective assistance of counsel. The availability of alternative
remedies at law, even if those remedies were not sought or were unsuccessful,
precludes a writ of habeas corpus. State ex rel. O’Neal v. Bunting, 140 Ohio St.3d
339, 2014-Ohio-4037, 18 N.E.3d 430, ¶ 14-15.
                                                                Judgment affirmed.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, O’NEILL, FISCHER,
and DEWINE, JJ., concur.
                               _________________
       Ronnie Perry, pro se.
       Michael DeWine, Attorney General, and Jerri L. Fosnaught, Assistant
Attorney General, for appellee.
                               _________________




                                         2